DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handwheel being fixable and the switching valve being latchable and/or lockable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “15” has been used to designate both pressure limiting valve and main stage
Reference character “4” has been used to designate both control slide and adjusting slide

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 11-23 are objected to because of the following informalities:
Claim 11, Line 11, the term “the target pressure” should read --the target value of the pressure of the hydraulic fluid--; this clarifies a possible antecedent basis issue and indefinite issue, since only the term “target value” has been previously defined
Claim 12, Line 2 and Lines 3-4, the term “the target pressure” should read --the target value of the pressure of the hydraulic fluid--; since other adjusting elements, valves, were previously defined, this clarifies which one
Claim 13, Line 1, the term “the adjusting element” should read --the joint adjusting element--
Claim 13, Lines 2 & 5, the term “the target pressure” should read --the target value of the pressure of the hydraulic fluid--; this clarifies a possible antecedent basis issue and indefinite issue, since only the term “target value” has been previously defined
Claim 14, Line 1, the term “the adjusting element” should read --the joint adjusting element--
Claim 18, Line 1, the term “the adjusting element” should read --the joint adjusting element--
Claim 18
Claim 19, Line 1, the term “in” between “valve” and “such” should be deleted
Claim 21, Line 1, the term “the adjusting element” should read --the joint adjusting element--
Claim 21, Line 3, the term “which” should read --wherein--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 11, the term “a target value of pressure of the hydraulic fluid”, in Lines 5-6, is indefinite.  It is not clear if this term is defining solely a target hydraulic fluid pressure value or if the term is defining both a target hydraulic fluid pressure value and a separate hydraulic fluid pressure.  For the purpose of examination, it will be assumed the term is defining two separate terms as defined in the latter option of the previous sentence, and will be interpreted as a target value of a pressure of the hydraulic fluid.
The phrase “wherein the first pilot valve is input-sidedly connected with an adjusting slide of the pressure regulator of the hydraulic pump, and is output-sidedly relieved into a hydraulic reservoir”, in Lines 2-4, is indefinite.  The term “input-sidedly connected” is grammatically confusing, and it is not clear if a first pilot input or side is being claimed, or not.  The term “output-sidedly” is grammatically confusing, and it is not clear if a first pilot output or side is being claimed, or not.  For the purpose of examination, the phrase will be interpreted as “wherein a first pilot valve input side is connected with an adjusting slide of the pressure regulator of the hydraulic pump, and a first pilot valve output side is connected with a hydraulic reservoir”.
As to Claim 14, the term “a main stage of the pilot valve”, in Line 2, is indefinite.  It is not clear which pilot valve is being referred to since two pilot valves, the first and second, have been previously defined.  Additionally, the instant application only refers to a main stage 15 as being an element of the pressure-limiting valve 5, not of any pilot valve.  As such, it is not clear how the main valve is used in the instant invention, making the term indefinite.  For the purpose of examination, it will be assumed the term is a typo and should read “a main stage of the pressure-limiting valve”, since this reads in line with the specification and drawings.
The phrase “a second pilot valve, which is input-sidedly connected with a main stage of the pilot valve and output-sidedly with the input side of the first pilot valve, wherein the second pilot valve opens as of the pre-specified differential pressure between the input and the output side”, in Lines 2-4, is indefinite.  The term “input-sidedly connected” is grammatically confusing, and it is not clear if a first pilot input or side is being claimed, or not.  The term “output-sidedly” is grammatically confusing; and it is not clear if a second pilot output or side is being claimed, or if what the relationship between the possible output side is with the first pilot valve input side.  For the purpose of examination, the phrase will be interpreted as “a second pilot valve, which has an input side connected with a main stage of the pressure-limiting valve and an output side connected with the input side of the first pilot valve, wherein the second pilot valve opens as of a pre-specified differential pressure between the second pilot valve input and the output sides”.
The phrase “the input side and the output side”, in Line 4, is indefinite.  Multiple input and output sides have been previously defined, so it is not clear which sides are being referred to in the phrase.  For the purpose of examination, the phrase will be interpreted as suggested in the Claim Objections section above.
The term “the pre-specified differential pressure”, in Line 4, lacks antecedent basis.
As to Claim 19, the term “the input side of the first pilot valve”, in Line 5, lacks antecedent basis and is indefinite.  Since it is not clear if the phrase “the first pilot valve is input-sidedly connected…” in Claim 13, is defining a first pilot input or a specific side, it is not clear if 

Allowable Subject Matter
Claims 11-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to Claim 11, the prior art of record teaches most aspects of the invention but does not teach the claim as a whole.  When examining the claim, the term “joint adjustment element” is interpreted under 35 U.S.C. 112(f), so the “joint adjustment element” must be interpreted in light of the specification which defines the term as a series of valves.  Therefore, a controller cannot be interpreted as a joint adjustment element.  When considering this, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Hudelmaier (U.S. Patent 5,993,181), in view of Kreth (DE3709504 - see attached translation).  Hudelmaier describes a two piston thick matter pump, which includes the hydraulic pump (13) and pressure limiting valve (38), as described in Claim 11.  Kreth describes a hydraulic pump (4) with an adjustable limiting valve (10/11/12), and a joint adjustment element (16/17/18) in accordance with Claim 11.  However, it is not clear how one of ordinary skill in the art would combine Kreth into Hudelmaier without the benefit of hindsight or without significant structural changes to either reference.  Benckert (U.S. Patent) teaches a two cylinder thick matter pump with a hydraulic pump (6) and a pressure limiting valve (70’) which is controlled by a joint adjustment element (54), but the joint adjustment element in Benckert is an electronic controller.  Additionally, one of ordinary skill in the art would not recognize the pressure limiting valve (70’) as being adjustable to where it would be able to adjust the maximum pressure of the hydraulic 
Claims 12-23 depend on Claim 11, and would therefore also be found allowable if each of the 112 rejections, as described above, are also overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugiyama (U.S. Patent 5,101,629) and Von Baumen (U.S. PGPub 2008/0016862) describe a hydraulic control system similar to the claimed invention for controlling a working machine boom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746